Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 17-19 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Oehring et al (US 2018/0156210).
17. Oehring discloses a method for distributing electric power from a power source of electricity (52) to power fracturing operations, the method comprising: 
	receiving, at a transport (58), electric power from the power source of electricity (52) at a first voltage level, wherein the first voltage level falls within a range of 1,000 V to 35 kilovolts; 
	supplying, from the transport (58), the electric power to a fracturing pump transport (58, containing 74) at the first voltage level using only a first, single cable connection (62); and 
	supplying, from the transport (58), the electric power to a second transport (alternate 58 containing 74) at the first voltage level using only a second, single cable connection (62).  (Figure 2)

18. Oehring discloses the method of claim 17, wherein: 
	supplying, from the transport (58), the electric power to the fracturing pump transport comprises supplying the electric power at the first voltage level from the transport to the fracturing pump transport via a first circuit breaker connector of a circuit breaker disposed on the transport, and 
	supplying, from the transport (58), the electric power to the second transport comprises supplying the electric power at the first voltage level from the transport to the second transport via a second circuit breaker connector of the circuit breaker disposed on the transport.  (Oehring - Paragraph [0029]; As best understood, a circuit breaker requires a first and second connector which either connect or “break” to operate as a circuit breaker and complete or interrupt an electrical pathway between two points.)


	receiving, via a first auxiliary power source connector disposed on the transport (58), electric power from an auxiliary power transport (alternate 58 housing alternate 52) at the first voltage level; and
	receiving, via a second auxiliary power source connector disposed on the transport (58), electric power from a second auxiliary power transport at the first voltage level. (Paragraph [0028] discusses having additional generators than what is depicted.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oehring et al (US 2018/0156210) in view of Lestz et al (US 2015/0114652).
1. Oehring discloses an electric fracturing system powered by a power source of electricity, the system comprising: 
	a switch gear transport (58) configured to: (i) electrically connect to the power source of electricity (52), (ii) receive first electric power from the power source of electricity (52) at a first voltage level, and (iii) provide the first electric power at the first voltage level; 
	a first circuit breaker connector (connection within the body 60 of switch gear 64, as discussed in Paragraph [0029]) disposed on the switch gear transport (58) and configured to supply the first electric power at the first voltage level; and 
58 containing 74) electrically connected to the first circuit breaker connector via a first electrical cable (62) and configured to receive the first electric power at the first voltage level via the first electrical cable.
 
Oehring fails to specify wherein the first fracturing pump transport comprises a transformer as the pump required by Oehring is intended to use the same level of voltage supplied by the power source, and thus a step down is not required.

Lestz et al (US 2015/0144652) teaches a system wherein a fracturing pump transport uses a pump (70) that does require a step-down, and thus comprises at least one first transformer (64) configured to step down the first electric power received at the first voltage level to at least one second voltage level, the at least one second voltage being less than first voltage level.  

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the transformer combined on the trailer with the pump, as taught by Lestz, to the invention of Oehring, for the expected benefit of accommodating pumps of varying voltage requirements.

2.  The combination discloses the electric fracturing system of claim 1, wherein the first voltage level is within a medium voltage range; and 
wherein the at least one second voltage level is within the medium voltage range.  (Lestz - Paragraph [0017] “…in the present disclosure it will be assumed that the voltage of operation is 
approximately 4160 volts or "Medium Voltage".”

3. The combination discloses the electric fracturing system of claim 1, further comprising a circuit breaker (Oehring - Paragraph [0029]) disposed on the switch gear transport (58) and comprising the first circuit breaker connector and a second circuit breaker connector. 
As best understood, a circuit breaker requires a first and second connector which either connect or “break” to operate as a circuit breaker and complete or interrupt an electrical pathway between two points.
Though not specifically stated, the breakers disclosed by Oehring are understood to provide this structure and function as a breaker is commonly understood in the art.  

4. The combination discloses the electric fracturing system of claim 3, wherein the second circuit breaker connector of the first circuit breaker is configured to supply the first electric power at the first voltage level to a second fracturing pump transport.  (As discussed previously, with the understanding that a circuit breaker includes a first and second connectors that may break apart to form said “breaker”, this function is standard.)

7. The combination discloses the electric fracturing system of claim 1, further comprising: 
	a first power source connector disposed on the switch gear transport (58) and configured to connect to a first of the power source of electricity (52); and 
	a second power source connector disposed on the switch gear transport (58) and configured to connect to a second of the power source of electricity (52).  

8. The combination discloses the electric fracturing system of claim 1, wherein the switch gear transport (58) further comprises a second transformer configured to step down the first electric power received at the first voltage level to at least one third voltage level, the at least one third voltage level being less than the first voltage level.  

9. The combination discloses the electric fracturing system of claim 1, wherein the at least one first transformer comprises: 
	two or more of the at least one first transformer configured to step down the first electric power received at the first voltage level to two or more of the at least one second voltage level different from one another; or 


20. (Original) The method of claim 19, further comprising: 
	stepping down, at the transport (58), the electric power from the auxiliary power transport from the first voltage level to at least one lower voltage level; and 
	supplying, from the transport (58), the electric power at the lower voltage level to the power source of electricity (52).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oehring et al (US 2018/0156210) in view of Oehring et al (US 2017/0222409).
10. Oehring discloses a switch gear transport (58) used with a power source of electricity (52) and one or more power consumers, the power source providing first electric power at a first voltage level, the transport comprising: 
a power source connector (connection along 62 between 54 and 64) configured to receive the first electric power from the power source of electricity (52) at the first voltage level; 
a plurality of circuit breakers (Paragraph [0029]) electrically connected to the power source connector, wherein each circuit breaker includes a first circuit breaker connector and a second circuit breaker connector, wherein each of the first circuit breaker connector and the second circuit breaker connector is configured to output electric power to a corresponding one of the power consumers at the first voltage level (this type of two-connector construction is considered inherent in the function of a circuit breaker, as previously discussed in the rejection of claim 1).
Oehring fails to specify wherein a black start generator is provided.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a black start generator (not shown) electrically connected to the power source and being operable to generate second electric power at a second voltage level to start the power source of electricity (Paragraphs [0069-72]) as taught by Oehring to the invention of Oehring for the expected benefit of being able to power generators from a cold start.)
12. (Original) The switch gear transport (58) of claim 10, wherein the first circuit breaker connector allows a single cable connection between the first circuit breaker connector and one of the power consumers on a second transport.  (Figure 2 of Oehring, though schematic in nature, illustrates a single pathway between 64 and 74; no mention of requiring multiple cables to connect in order to provide power between the aforementioned elements is noted.)
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Oehring et al (US 2018/0156210) in view of Oehring et al (US 2017/0222409) and further in view of Lestz et al (US 2015/0114652).

however fails to specify wherein the first fracturing pump transport comprises a transformer.
Lestz et al (US 2015/0144652) teaches a system wherein a fracturing pump transport  comprises at least one first transformer configured to step down the first electric power received at the first voltage level to at least one third voltage level, the at least one third voltage being less than first voltage level. 

14. The combination discloses the switch gear transport (58) of claim 13, wherein each of the plurality of circuit breakers is rated to handle a maximum current that equals to or exceeds a total maximum current generated for operating the power consumers of two fracturing pump transports.  

Allowable Subject Matter
Claims 6, 11 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679